                Case 20-11785-CSS   Doc 204-3   Filed 07/23/20   Page 1 of 17




                                        Exhibit C

                              Blackline of Bidding Procedures




WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS                 Doc 204-3      Filed 07/23/20       Page 2 of 17




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                 Case No. 20–11785 (CSS)
                                                             :
                                    Debtors.1                :         (Jointly Administrationered
                                                                    Requested)
                                                             :
------------------------------------------------------------ x

                                             BIDDING PROCEDURES

                                                         Overview

       On July 8, 2020 (the “Petition Date”), Brooks Brothers Group, Inc. (“Brooks
Brothers”) and its debtor affiliates, as debtors and debtors in possession (collectively,
the “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). The Debtors’ chapter 11 cases have been consolidated for
procedural purposes under the lead case, In re Brooks Brothers Group, Inc., et al., Case No 20-
11785 (CSS) (the “Chapter 11 Cases”).

        On [●], 2020, the Bankruptcy Court entered an order (DocketD.I. No. [●]) (the “Bidding
Procedures Order”),2 which approved these procedures (the “Bidding Procedures”) for the
selection of the highest or otherwise best offer or collection of offers to acquire substantially all
of the Debtors’ assets (the “Assets”) (subject to certain exceptions) on the terms and conditions
set forth herein.

       SPARC Group LLC (the “Stalking Horse Bidder”) has submitted a bid and has
executed that certain Asset Purchase Agreement (together with the exhibits thereto, and as it may
be amended, modified, or supplemented from time to time in accordance with the terms thereof,
the “Stalking Horse Agreement”), executed on July 23, 2020. The Stalking Horse Agreement
contemplates, pursuant to the terms and subject to the conditions contained therein, the sale of

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916);
    Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
    corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.

2
    Unless otherwise indicated, capitalized terms used but not otherwise defined herein shall have the meanings
    ascribed to them in the Motion or Bidding Procedures Order, as applicable.




WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 3 of 17




substantially all of the Assets to the Stalking Horse Bidder in exchange for the following: (i) an
aggregate Dollar (as defined in the Stalking Horse Agreement) amount equal to
(A) $305,000,000 (the “Stalking Horse Cash Consideration”), minus (B) the amount of the
Credit Bid (as defined in the Stalking Horse Agreement) (if any), plus (C) the Estimated
Inventory Adjustment Amount (as defined in the Stalking Horse Agreement), minus (D) the
Customer Deposit Balance, (ii) at the option of the DIP Lenders, an aggregate credit bid of all or
any portion of the DIP Obligations, and (iii) the Stalking Horse Bidder’s assumption of the
Assumed Liabilities (as defined in the Stalking Horse Agreement) (collectively, the “Stalking
Horse Bid”). The Stalking Horse Bid sets the floor for the sale and is subject to higher or
otherwise better offers submitted in accordance with the terms and conditions of these Bidding
Procedures.

                                           Summary of Important Dates

        These Bidding Procedures provide interested parties the opportunity to submit competing
bids for all or any portion of the Assets, and to participate in an auction to be conducted by the
Debtors (the “Auction”).

        The key dates for the sale process are as follows. Such dates may be extended or
otherwise modified by the Debtors, after consultation with counsel to the Committee (and the
Prepetition ABL Agent (each as defined in the Motion), by filing a notice of such extension or
modification on the Court’s docket:




2
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3       Filed 07/23/20     Page 4 of 17




                                Key Event                                               Deadline
     Deadline to Submit Bids                                             August 5, 2020 at 410:00 pa.m.
                                                                         (prevailing Eastern Time)
     Deadline for Debtors to Notify Bidders of Status                    August 96, 2020 at 4:00 p.m.
     as Qualified Bidders                                                (prevailing Eastern Time)
     Auction to be hHeld if the Debtors rReceive                         August 107, 2020 at 10:00 a.m.
     mMore tThan oOne Qualified Bid                                      (prevailing Eastern Time)
     Deadline to File Objections to Sale Transaction                     August 7, 2020 at 4:00 p.m.
                                                                         (prevailing Eastern Time)
     Deadline to (i) File Notice and Identities of                       August 119, 2020 at 4:00 p.m.
     Successful Bid(s) and Back-Up Bid(s) and (ii)                       (prevailing Eastern Time) or as soon
     Provide Affected Counterparties With the                            as is practicable after the Auction
     Successful Bidder’s Proposed Form of Adequate
     Assurance of Future Performance With Respect to
     Proposed Assigned Contracts, if Applicable
     Deadline to fFile oObjections to (i) Sale                           August 1310, 2020 at 4:0011:59 p.m.
     Transaction, (ii) cure costs, and/or (iii)Identity of               (prevailing Eastern Time)
     Successful Bidder, (ii) Conduct of Auction, (iii)
     Cure, and (iv) aAdequate aAssurance of future
     performance
     Deadline to rReply to oObjections to (i) Sale                       August 1611, 2020 at 11:59 pa.m.
     Transaction, (ii) cure costs, and/or (iii) adequate                 (prevailing Eastern Time)
     assurance of future performanceIdentity of
     Successful Bidder, (iii) Conduct of Auction, (iv)
     Cure, and (v) Adequate Assurance
     Sale Hearing                                                        [August 1711, 2020] at [●] [a.m./2:00
                                                                         p.m.] (prevailing Eastern Time)

                                                  Property To Be Sold

       The Debtors seek to sell all or substantially all of the Assets to one or more purchasers
(each sale in furtherance of the same, a “Sale Transaction”).

                                                         Due Diligence

        The Debtors have posted copies of all material documents related to the Assets to the
Debtors’ confidential electronic data room (the “Data Room”). To access the Data Room, an
interested party must submit to the Debtors or their advisors the following:

         (A)       an executed confidentiality agreement in form and substance reasonably
                   satisfactory to the Debtors (unless such party is already a party to an existing




3
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3      Filed 07/23/20   Page 5 of 17




                   confidentiality agreement with the Debtors that is acceptable to the Debtors for
                   this due diligence process, in which case such agreement shall govern); and

         (B)       sufficient information, as reasonably determined by the Debtors, to allow the
                   Debtors to determine that the interested party (i) has the financial wherewithal to
                   consummate the applicable Sale Transaction and (ii) intends to access the Data
                   Room for a purpose consistent with these Bidding Procedures.

        Each interested party that meets the above requirements to the satisfaction of the Debtors
shall be a “Potential Bidder.” As soon as practicable, the Debtors will provide all Potential
Bidders access to the Data Room; provided, that such access will be terminated by the Debtors in
their reasonable discretion at any time, including if (i) a Potential Bidder does not become a
Qualified Bidder or (ii) these Bidding Procedures are terminated.

       Each Potential Bidder shall comply with all reasonable requests for information and due
diligence access by the Debtors or their advisors regarding the ability of such Potential Bidder to
consummate the applicable Sale Transaction.

        Until the Bid Deadline, the Debtors will provide all Potential Bidders with reasonable
access to the Data Room and any additional information requested by Potential Bidders that the
Debtors believe to be reasonable and appropriate under the circumstances. All additional due
diligence requests shall be directed to the Debtors’ advisors, PJ Solomon, L.P., at
(projectblazer@pjsolomon.com). Unless prohibited by law or otherwise determined by the
Debtors, the availability of additional due diligence to a Potential Bidder will cease if (i) the
Potential Bidder does not become a Qualified Bidder or (ii) these Bidding Procedures are
terminated.

                Neither the Debtors nor any of their representatives shall be obligated to furnish
any information of any kind whatsoever relating to the Assets (i) to any person or entity who
(a) is not a Potential Bidder; (b) does not comply with the participation requirements set forth
above; or (c) in the case of competitively sensitive information, is a competitor of the Debtors
(except pursuant to “clean team” or other information sharing procedures reasonably satisfactory
to the Debtors) and (ii) to the extent not permitted by law.

                                         Auction Qualification Procedures

                                                         Bid Deadline

         A Potential Bidder that desires to make a bid (a “Bid”) on some or all of the Assets shall
deliver electronic copies of the Bid, so as to be received no later than August 5, 2020 at 410:00
pa.m. (prevailing Eastern Time) (the “Bid Deadline”); provided, that the Debtors may extend
the Bid Deadline without further order of the Bankruptcy Court subject to providing prior notice
to all Potential Bidders, the Stalking Horse Bidder, and counsel to the Committee and Prepetition
ABL Agent. The submission of a Bid by the Bid Deadline shall constitute a binding and
irrevocable offer to acquire the Assets specified in such Bid. Any party that does not submit
a Bid by the Bid Deadline will not be allowed to (i) submit any offer after the Bid Deadline or
(ii) participate in the Auction.



4
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20        Page 6 of 17




         Bids must be submitted by email to the following:

                                           Weil, Gotshal & Manges LLP
                                             jackie.cohen@weil.com
                                               garrett.fail@weil.com
                                             davidj.cohen@weil.com

                                                  PJ Solomon, L.P.
                                          dpittsdshiffman@pjsolomon.com
                                          dshiffmandpitts@pjsolomon.com

                                       Form and Content of Qualified Bids

        A Bid must contain a signed document from a Potential Bidder received by the Bid
Deadline that identifies the purchaser by its legal name and any other party that will be
participating in connection with the Bid. To constitute a “Qualified Bid” a Bid must include, at
a minimum, the following:

         (A)       Acquired Property. Each Bid must clearly identify in writing the particular
                   Assets the Potential Bidder seeks to acquire from the Debtors. For the avoidance
                   of doubt, a Qualified Bid may include a bid for less than all or substantially all of
                   the Assets.3

         (B)       Purchase Price; Assumed Liabilities; Form of Consideration; Credit Bid. Each
                   Bid must clearly set forth, as applicable:


                   (i)       Purchase Price. Each Bid must specify the price (the “Purchase Price”)
                             proposed to be paid for the Assets., which Purchase Price must include an
                             amount in cash sufficient to satisfy the Termination Payment (as defined
                             herein) of 10,150,000.4

                   (ii)      Assumed Liabilities. Each Bid must clearly identify the particular
                             liabilities, if any, the Potential Bidder seeks to assume.

                   (iii)     Form of Consideration. Each Bid must (a) indicate (x) whether it is an all-
                             cash offer (including confirmation that the cash component of the Bid is
                             based in U.S. Dollars) or consists of certain non-cash components, such as
                             a credit bid and/or the assumption of liabilities and (y) the allocation of
                             the Purchase Price among the Assets to be acquired and the liabilities to

3
    The Debtors will consider a Qualified Bid for less than all or substantially all of the Assets, as long as the
    Debtors have an acceptable sale, restructuring, or other solution for the remaining Assets, as determined by the
    Debtors.

4
    “Termination Payment,” as defined in the Stalking Horse Agreement, means the sum of the Break-Up Fee and
    the Expense Reimbursement (each as defined in the Stalking Horse Agreement).




5
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 7 of 17




                             be assumed, if applicable; and (b) provide sufficient cash consideration
                             specifically designated for the payment of the Termination Payment.

                   (iv)      Credit Bid. Persons or entities holding a perfected security interest in the
                             Assets may, pursuant to section 363(k) of the Bankruptcy Code, seek to
                             submit a “credit bid” on such Assets, to the extent permitted by applicable
                             law, any Bankruptcy Court orders, and the documentation governing the
                             Debtors’ prepetition or postpetition secured credit facilities. If the credit
                             bid is submitted for any portion of the Assets, such Bid shall include an
                             amount sufficient to pay the Termination Payment in cash. To the extent
                             applicable, a credit bid must include a copy of the direction by the
                             applicable lenders to the applicable agent to authorize the submission of
                             such credit bid. A credit bid must include a commitment to provide cash
                             consideration sufficient to pay in full all costs associated with winding
                             down the Debtors’ chapter 11 cases. (including the Termination Payment
                             payable to the Stalking Horse Bidder under the terms of the Stalking
                             Horse Agreement). In the event of a competing Qualified Bid, the
                             Stalking Horse Bidder will be entitled, but not obligated, to submit
                             overbids and will be entitled in any such overbids (a) to credit bid all or a
                             portion of the value of the secured portion of its claims (if any) pursuant to
                             section 363(k) of the Bankruptcy Code; and (b) receive dollar-for-dollar
                             credit for the amount of the Termination Payment.

         (C)       Proposed Asset/Stock Purchase Agreement. Each Bid must include, in both PDF
                   and MS-WORD format, an executed purchase agreement (the “Proposed
                   Purchase Agreement”), together with a copy of the same that has been marked
                   against the form asset purchaseStalking Horse aAgreement provided to
                   prospective bidders, a copy of which is located in the Debtors’ data room.

         (D)       Unconditional Offer. A commitment that the Bid is formal, binding, and
                   unconditional (except for those conditions expressly set forth in the Proposed
                   Purchase Agreement), is not subject to any due diligence or financing
                   contingency, and is irrevocable until the Debtors notify such Potential Bidder that
                   such Bid has not been designated as a Successful Bid or a Back-Up Bid, or until
                   the first business day after consummation of a Sale Transaction with the
                   Successful Bidder. In the event a Bid is chosen as a Back-Up Bid, it must remain
                   irrevocable until the Back-Up Bid Expiration Date (as defined herein).

         (E)       Proof of Financial Ability to Perform. Each Bid must contain such financial and
                   other information that allows the Debtors to make a reasonable determination as
                   to the Potential Bidder’s financial and other capabilities to consummate the
                   applicable Sale Transaction, including, without limitation, such financial and
                   other information setting forth the Potential Bidder’s willingness to perform
                   under any contracts that are assumed and assigned to such party. Without
                   limiting the foregoing, such information must include current financial statements
                   or similar financial information certified to be true and correct as of the date
                   thereof, proof of financing commitments (if needed) to close the applicable Sale



6
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 8 of 17




                   Transaction (not subject to, in the Debtors’ sole discretion, any unreasonable
                   conditions), contact information for verification of such information, including
                   any financing sources, and any other information reasonably requested by the
                   Debtors necessary to demonstrate that the Potential Bidder has the ability to close
                   the applicable Sale Transaction in a timely manner.

         (F)       Designation of Contracts and Leases. Each Bid must identify with particularity
                   each executory contract and unexpired lease, the assumption and assignment of
                   which is a condition to closing the applicable Sale Transaction (collectively, the
                   “Proposed Assigned Contracts”). Each Bid must also include information
                   demonstrating adequate assurance of future performance under such Proposed
                   Assigned cContracts and leases in satisfaction of the requirements under section
                   365(f)(2)(B) of the Bankruptcy Code.

         (G)       Required Approvals. A statement or evidence (i) that the Potential Bidder has
                   made or will make in a timely manner all necessary filings under the Hart-Scott-
                   Rodino Antitrust Improvements Act of 1976, as amended, or other antitrust laws,
                   as applicable, and pay the fees associated with such filings; (ii) of the Potential
                   Bidder’s plan and ability to obtain all requisite governmental, regulatory, or other
                   third-party approvals and the proposed timing for the Potential Bidder to
                   undertake the actions required to obtain such approvals; and (iii) that the Bid is
                   reasonably likely (based on antitrust or other regulatory issues, experience, and
                   other considerations) to be consummated, if selected as the Successful Bid, within
                   a time frame acceptable to the Debtors after consultation with the professionals to
                   the Committee and the Prepetition ABL Agent. A Potential Bidder further agrees
                   that its legal counsel will discuss with and explain to the Debtors’ legal counsel
                   such Potential Bidder’s regulatory analysis, strategy, and timeline for securing all
                   such approvals as soon as reasonably practicable.

         (H)       Disclosure of Identity and Corporate Authorization. Each Bid must (i) fully
                   disclose, by their legal names, the identity of the Potential Bidder and each entity
                   that will be participating in its bid, and the complete terms of any such
                   participation, and (ii) include evidence of corporate authorization and approval
                   from the Potential Bidder’s board of directors (or comparable governing body)
                   with respect to the submission, execution, and delivery of a Bid, participation in
                   the Auction, and closing of the transactions contemplated by the Potential
                   Bidder’s Proposed Purchase Agreement in accordance with the terms of the Bid
                   and these Bidding Procedures.

         (I)       Employee Obligations. Each Bid must specify (i) specify whether the Qualified
                   Bidder intends to hire all of the Debtors’ employees and (ii) expressly propose the
                   treatment of the Debtors’ prepetition compensation, incentive, retention, bonus or
                   other compensatory arrangements, plans, or agreements, including, offer letters,
                   employment agreements, consulting agreements, severance arrangements,
                   retention bonus agreements, change in control arrangements, retiree benefits, and
                   any other employment related agreements (collectively, the “Employee
                   Obligations”). Each bid must state whether the Qualified Bidder will or will not



7
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
                Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 9 of 17




                       assume the Brooks Brothers Pension Plan and/or the Retail Brand Alliance, Inc.
                       Pension Plan.

         (J)           No Entitlement to Break-Up Fee, Expense Reimbursement, or Other Amounts.
                       Subject to the Debtors’ right to enter into a Stalking Horse Agreement that
                       provides forEach Bid (other than the Stalking Horse Bid Protections (each as
                       defined in the Motion), each Bid) must include a statement that the Bid does not
                       entitle the Potential Bidder to any break-up fee, termination fee, expense
                       reimbursement or similar type of payment or reimbursement, and a waiver of any
                       substantial contribution administrative expense claims under section 503(b) of the
                       Bankruptcy Code related to the bidding process.

         (K)           Joint Bids. The Debtors will be authorized to approve joint Bids, including joint
                       credit bids, in their reasonable discretion on a case-by-case basis.

         (L)           Representations and Warranties. Each Bid must include the following
                       representations and warranties:

                (i)           a statement that the Potential Bidder has had an opportunity to conduct
                              any and all due diligence regarding the applicable Assets prior to
                              submitting its Bid;

                (ii)          a statement that the Potential Bidder has relied solely upon its own
                              independent review, investigation, and/or inspection of any relevant
                              documents, as well as the Assets and the liabilities to be assumed (as
                              applicable), in making its Bid and did not rely on any written or oral
                              statements, representations, promises, warranties, or guaranties
                              whatsoever, whether express or implied, by operation of law or otherwise,
                              regarding such Assets or liabilities or the completeness of any information
                              provided in connection therewith, except as expressly stated in the
                              representations and warranties contained in the Potential Bidder’s
                              Proposed Purchase Agreement;

               (iii)          a statement that the Potential Bidder agrees to serve as Back-Up Bidder, if
                              its Bid is selected as the next highest or next best bid after the Successful
                              Bid with respect to the applicable Assets;

               (iv)           a statement that the Potential Bidder has not engaged in any collusion with
                              respect to the submission of its Bid;

               (v)            a statement that all proof of financial ability to consummate the applicable
                              Sale Transaction in a timely manner and all information provided to
                              support adequate assurance of future performance is true and correct; and

               (vi)           a statement that the Potential Bidder agrees to be bound by the terms of
                              the Bidding Procedures.




8
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 10 of 17




         (M)       Additional Requirements. A Potential Bidder must also accompany its Bid with:

                   (i)       a Deposit (as defined herein), except as otherwise set forth herein;

                   (ii)      the contact information of the specific person(s) whom the Debtors or
                             their advisors should contact in the event that the Debtors have any
                             questions or wish to discuss the Bid submitted by the Potential Bidder;

                   (iii)     written evidence of available cash, a commitment for financing (not
                             subject to any conditions other than those expressly set forth in the
                             Proposed Purchase Agreement) and such other evidence of ability to
                             consummate the transaction contemplated by the Proposed Purchase
                             Agreement, the Bidding Procedures Order, and the Bidding Procedures, as
                             acceptable in the Debtors’ business judgment;

                   (iv)      the identity of each entity that will be participating in connection with
                             such Bid and taking ownership of the Assets (including any equity owners
                             or sponsors, if the Potential Bidder is an entity formed for the purpose of
                             consummating the Sale Transaction) and a copy of a board resolution or
                             similar document demonstrating the authority of the Potential Bidder to
                             make a binding and irrevocable bid on the terms proposed and to
                             consummate the transaction contemplated by the Proposed Purchase
                             Agreement;

                   (v)       a covenant to cooperate with the Debtors to provide pertinent factual
                             information regarding the Potential Bidder’s operations reasonably
                             required to analyze issues arising with respect to any applicable antitrust
                             laws and other applicable regulatory requirements; and

                   (vi)      a detailed analysis of the value of any non-cash component of the Bid, if
                             any, and back-up documentation to support such value.

                                Review of Bids; Designation of Qualified Bids

       The Debtors will evaluate all Bids that are timely submitted and may engage in
negotiations with Potential Bidders who submitted Bids as the Debtors deem appropriate, in the
exercise of their business judgment, based upon the Debtors’ evaluation of each Bid.

       The Debtors shall determine, in their reasonable judgment, which of the Bids received by
the Bid Deadline qualify as a “Qualified Bid” (each Potential Bidder that submits such a
Qualified Bid being a “Qualified Bidder”) and shall notify each Qualified Bidder of its status as
a Qualified Bidder by no later than August 96, 2020 at 4:00 p.m. (prevailing Eastern Time)
(the “Qualified Bid Deadline”). To the extent reasonably practicable, counsel to the Debtors
shall provide summaries of the material terms of each Qualified Bid to the counsel to the
Committee and Prepetition ABL Agent on a professionals’ eyes only basis at least twenty-four
(24) hours prior to the Auction. Notwithstanding anything to the contrary in these Bidding
Procedures, the Stalking Horse Bidder shall be deemed to be a Qualified Bidder and the Stalking


9
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 11 of 17




Horse Bid or any subsequent overbid by the Stalking Hose Bidder at the Auction shall be
deemed to be a Qualified Bid; provided, that the Debtors reserve the right to determine in their
discretion that any such overbid as to which the Stalking Horse Bidder does not agree to serve as
a Back-Up Bidder is not a Qualified Bid.

         Without the written consent of the Debtors, a Qualified Bidder may not modify, amend,
or withdraw its Qualified Bid, except for proposed amendments to increase the Purchase Price or
otherwise improve the terms of its Qualified Bid during the period that such Qualified Bid
remains binding as specified herein; provided, that any Qualified Bid may be improved at the
Auction as set forth in these Bidding Procedures; provided, further, that the Stalking Horse Bid
may be modified and/or amended pursuant to its terms. The Debtors reserve the right to work
with any Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not
initially deemed a Qualified Bid and to clarify or otherwise improve such Bid such that it may be
designated a Qualified Bid.

       In evaluating the Bids, the Debtors may take into consideration the following non-
binding factors:

         1.        the amount and the form of consideration of the Purchase Price (provided that for
                   purposes of evaluating competing Bids, every dollar of a credit bid (including,
                   without limitation, any credit bid by the Stalking Horse Bidder of the amount of
                   the Termination Payment) shall be treated the same as a dollar from a cash or
                   other non-cash Bid, and a credit bid shall not be considered inferior to a
                   comparable cash or other non-cash Bid because it is a credit bid);

         2.        the assets and liabilities included in or excluded from the Bid, including any
                   executory contracts or, unexpired leases, or the Brooks Brothers Pension Plan
                   and/or the Retail Brand Alliance, Inc. Pension Plan proposed to be assumed;

         3.        the value to be provided to the Debtors under the Bid, including the net economic
                   effect upon the Debtors’ estates;

         4.        any benefit to the Debtors’ bankruptcy estates from any assumption or waiver of
                   liabilities;

         5.        the transaction structure and execution risk, including conditions to, timing of,
                   and certainty of closing, termination provisions, availability of financing and
                   financial wherewithal to meet all commitments, and required governmental or
                   other approvals;

         6.        the impact on employees and the proposed treatment of the Employee
                   Obligations;

         7.        the impact on trade creditors;

         8.        the certainty of the Debtors being able to confirm a plan; and




10
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3    Filed 07/23/20   Page 12 of 17




         9.        in the case of any overbid by the Stalking Horse Bidder, whether the Stalking
                   Horse Bidder has agreed to be a Back-Up Bidder with respect to such overbid;
                   and

         10.       9. any other factors the Debtors may reasonably deem relevant consistent with
                   their fiduciary duties.

                  Failure to Receive Qualified Bids Other Than Stalking Horse Bid

         If the Debtors do not receive any Qualified Bids (other than the Stalking Horse Bid) for
any of the Assets on the same or better terms as provided in the Stalking Horse Bid by the Bid
Deadline, the Debtors will not conduct the Auction and shall file a notice with the Bankruptcy
Court indicating that the Auction has been cancelled. The Debtors shall also publish such notice
on     the      website    of    their   claims     and    noticing     agent,    Prime    Clerk
(https://cases.primeclerk.com/brooksbrothers/, the “Claims Agent Website”). If the Debtors
receive no Qualified Bids other than the Stalking Horse Bid, the Stalking Horse Bidder shall be
deemed the Successful Bidder and the Stalking Horse Bid shall be deemed a Successful Bid.

                                                         Deposit

        A Bid must be accompanied by a good faith cash deposit in the amount of no less than
ten percent (10%) of the Purchase Price (a “Deposit”), unless otherwise agreed to by the Debtors
and a Potential Bidder; provided, however, that, a Potential Bidder submitting a credit bid will
not be required to accompany its Bid with a Deposit for any portion of the Purchase Price that is
a credit bid, but shall be required to provide a Deposit for any portion of its Bid that is not a
credit bid. A Deposit must be deposited prior to the Bid Deadline with an escrow agent selected
by the Debtors (the “Escrow Agent”) pursuant to an escrow agreement to be provided by the
Debtors. To the extent a Qualified Bidder increases the Purchase Price before, during, or after
the Auction, the Debtors reserve the right to require that such Qualified Bidder adjust its Deposit
so that it equals ten percent (10%) of the increased Purchase Price. The requirements set forth in
this “Deposit” section do not apply to the Stalking Horse Bidder.

                                                  Auction Procedures

       If the Debtors receive any Qualified Bids (other than the Stalking Horse Bid), the
Debtors will conduct the Auction on August 107, 2020 beginning at 10:00 a.m. (prevailing
Eastern Time), or on such other date as may be determined by the Debtors after
consultation with the Stalking Horse Bidder, counsel to the Committee and the Prepetition
ABL Agent, either (i) at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153, or (ii) virtually pursuant to procedures to be timely filed on the
Bankruptcy Court’s docket. Only Qualified Bidders will be eligible to participate in the
Auction, subject to such limitations as the Debtors may impose in good faith. In addition,
professionals and/or other representatives of the Debtors and of any officialthe cCommittee of
unsecured creditors shall be permitted to attend and observe the Auction. Further, any creditor
of the Debtors may attend and observe the Auction; provided, that such creditor provides the
Debtors with written notice of its intention to attend the Auction on or before one (1) business
day prior to the Auction, which written notice shall be sent to proposed counsel for the Debtors


11
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 13 of 17




via electronic mail at gary.holtzer@weil.com; jackie.cohen@weil.com; garrett.fail@weil.com;
and davidj.cohen@weil.com. The Debtors may, in their sole discretion, also establish a
reasonable limit on the number of representatives and/or professional advisors that may appear
on behalf of or accompany Qualified Bidders or other creditors at the Auction.

         Each Qualified Bidder shall be required to confirm, both before and after the Auction,
that it has not engaged in any collusion with respect to the submission of any Bid, the bidding, or
the Auction.

        At the Auction, bidding for the Assets will start with the highest or otherwise best
purchase price and/or terms received as determined by the Debtors in their sole discretion and
will proceed thereafter in minimum bid increments of not less than $1,000,000 (a “Minimum
Overbid Amount”). The Debtors reserve the right to adapt and may increase or decrease the
Minimum Overbid Amount at any time during the Auction. The Stalking Horse Bidder and
other Qualified Bidders may increase their bids at the Auction, including with cash, cash
equivalents, or other forms of consideration.

        The Debtors may, in the exercise of their business judgment, adopt rules for the Auction
consistent with these Bidding Procedures and the Bidding Procedures Order that the Debtors,
after consultation with the professionals to the Committee and the Prepetition ABL Agent,
reasonably determine to be appropriate to promote a competitive auction. Any rules adopted by
the Debtors will not unilaterally modify any of the terms of the Stalking Horse Bid (as it may be
consensually modified at the Auction), without the consent of the Stalking Horse Bidder. Any
rules developed by the Debtors will provide that all bids in the Auction will be made and
received on an open basis, and all bidders participating in the Auction will be entitled to be
present for all bidding with the understanding that the true identity of each bidder placing a bid
at the Auction will be fully disclosed to all other bidders participating in the Auction and that all
material terms of each Qualified Bid submitted in response to any successive bids made at the
Auction will be disclosed to all other bidders. Each Qualified Bidder will be permitted what the
Debtors reasonably determine to be an appropriate amount of time to respond to the previous bid
at the Auction. The Auction will be conducted openly and shall be transcribed or recorded.

       The Debtors may, in the exercise of their business judgment, identify the highest or
otherwise best Qualified Bid(s) as the successful bid(s) (a “Successful Bid” and, the bidder
submitting such bid, a “Successful Bidder”). The Debtors may also identify which Qualified
Bid(s) constitute the second highest or otherwise best bid(s) and, if applicable, the third highest
or otherwise best bid(s) and deem such second and third highest or otherwise best bid(s) each a
back-up bid (such bid(s) shall each be a “Back-Up Bid” and, the bidder submitting such bid,
a “Back-Up Bidder”). Back-Up Bid(s) shall remain open and irrevocable until the earliest to
occur of (i) the applicable outside date for consummation of the Sale Transaction set forth in the
Back-Up Bid, (ii) consummation of the Sale Transaction with a Successful Bidder, and (iii) the
release of such Back-Up Bid by the Debtors in writing (such date, the “Back-Up Bid
Expiration Date”). If a Sale Transaction with a Successful Bidder is terminated prior to the
Back-Up Bid Expiration Date, the Back-Up Bidder shall be deemed a Successful Bidder and
shall be obligated to consummate the Back-Up Bid as if it were a Successful Bid.
Notwithstanding the foregoing, the Stalking Horse Bidder may only be selected as a Back-Up
Bidder with respect to the Stalking Horse Bid as set forth in the Stalking Horse Agreement or



12
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 14 of 17




any subsequent overbid with respect to which the Stalking Horse Bidder has agreed to be a
Back-Up Bidder. For the avoidance of doubt, nothing in this “Auction Procedures” section shall
alter the requirement that, if the Debtors receive no Qualified Bids other than the Stalking Horse
Bid, the Stalking Horse Bidder shall be deemed the Successful Bidder and the Stalking Horse
Bid shall be deemed a Successful Bid.

         Within one (1) business day after the Auction, (i) the Successful Bidder(s) shall submit to
the Debtors fully executed documentation memorializing the terms of the Successful Bid(s) and
(ii) the Back-Up Bidder(s) shall submit to the Debtors execution versions of the documentation
memorializing the terms of the Back-Up Bid(s). Except as provided in the Stalking Horse
Agreement with respect to the Stalking Horse bidder, Nneither a Successful Bid nor a Back-Up
Bid may be assigned to any party without the consent of the Debtors.

        At any time before entry of an order approving any Sale Transaction, the Debtors reserve
the right to and may reject the applicable Qualified Bid (other than the Stalking Horse Bid) if
such Qualified Bid, in the Debtors’ judgment, is: (i) inadequate or insufficient; (ii) not in
conformity with the requirements of the Bankruptcy Code, these Bidding Procedures, or the
terms and conditions of the applicable Sale Transaction; or (iii) contrary to the best interests of
the Debtors and their estates. No attempt by the Debtors to reject a Qualified Bid under this
paragraph will modify any rights of the Debtors, the Stalking Horse Bidder under the Stalking
Horse Agreement (as it may be consensually modified in writing by the Debtors and the Stalking
Horse Bidder at the Auction or prior thereto).

                                                 Post-Auction Process

        Within twelve (12) hours after the Auction (if any), the Debtors shall provide the counsel
and financial advisors to the Committee and Prepetition ABL Agent with written copies of the
best and final version of each Qualified Bid submitted to the Debtors (along with any
supplemental documentation). No later than August 119, 2020 at 4:00 p.m. (prevailing
Eastern Time), the Debtors shall (i) file with the Bankruptcy Court and post on the Claims
Agent Website a notice of the Successful Bid(s), Successful Bidder(s), Back-Up Bid(s), and
Back-Up Bidder(s), and (ii) provide or cause to be provided to affected Counterparties
information supporting the Successful Bidder’s ability to comply with the requirements to
provide adequate assurance of future performance under Bankruptcy Code section 365(f)(2) and,
if applicable, Bankruptcy Code section 365(b)(3), including, to the extent reasonably available
and applicable, the Successful Bidder’s financial wherewithal and willingness to perform under
applicable Proposed Assigned Contracts, as provided in such Successful Bidder’s bid. Unless
otherwise required by the Debtors’ fiduciary duties, the Debtors shall not consider any bids
submitted after the conclusion of the Auction.

        Each Successful Bidder shall appear at the Sale Hearing and be prepared to have a
representative(s) testify in support of its Successful Bid and the Successful Bidder’s ability to
close in a timely manner and provide adequate assurance of its future performance under all
executory contracts and unexpired leases to be assumed and assigned as part of the applicable
Sale Transaction. Within seven (7) calendar days after the Auction (if any), the Debtors shall
direct the Escrow Agent to return the Deposits of all bidders, together with interest accrued
thereon, other than the Deposits of the Successful Bidder(s) and Back-Up Bidder(s); provided,



13
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3       Filed 07/23/20   Page 15 of 17




for the avoidance of doubt, the return of the Escrow Amount (as defined in the Stalking Horse
Agreement) shall be governed by the Stalking Horse Agreement. Within five (5) calendar days
after the Back-Up Bid Expiration Date, the Debtors shall direct the Escrow Agent to return the
Deposit(s) of the Back-Up Bidder(s), together with interest accrued thereon (if any). Upon the
authorized return of any such Deposits, the Bid associated therewith shall be deemed revoked
and no longer enforceable.

         Each Successful Bidder’s deposit (if any) shall be applied against the portion of the
Purchase Price of its Successful Bid upon the consummation of the applicable Sale Transaction.
In addition to the foregoing, the deposit of any Qualified Bidder will be forfeited to the Debtors
if (i) the Qualified Bidder attempts to modify, amend, or withdraw its Qualified Bid, except as
permitted herein or with the Debtors’ written consent, during the time the Qualified Bid remains
binding and irrevocable or (ii) except as provided herein, the Qualified Bidder is selected as a
Successful Bidder and fails to enter into the required definitive documentation or to consummate
the applicable Sale Transaction in accordance with these Bidding Procedures; provided,
however, that this paragraph shall not apply to the Escrow Amount, and such Escrow Amount
shall be treated as set forth in the Stalking Horse Agreement.

                               Notices Regarding Assumption and Assignment

        The Debtors shall provide all notices regarding the proposed assumption and assignment
of contracts and leases in accordance with the Assumption and Assignment Procedures included
in the Bidding Procedures Order.

                                                         Sale Hearing

        The Debtors will seek entry of an order authorizing and approving, among other things,
the applicable Sale Transaction at a hearing before the Bankruptcy Court to be held on [August
1711, 2020] at [●] [a.m./2:00 p.m.] (prevailing Eastern Time) (the “Sale Hearing”). The
objection deadline for anythe Sale Transaction to be approved at the Sale Hearing will bewith
the Stalking Horse Bidder is August 137, 2020 at 4:00 p.m. (prevailing Eastern Time) (the
“Sale Objection Deadline”). The Sale Hearing may be adjourned or continued to a later date by
the Debtors, after consultation with counsel to the Committee and the Prepetition ABL Agent, by
sending notice prior to or making an announcement at the Sale Hearing. No further notice of any
such adjournment or continuance will be required to be provided to any party. Objections to the
conduct of the Auction (if held), the Successful Bidder (other than the Stalking Horse Bidder), or
the Sale with the Successful Bidder (other than the Stalking Horse Bidder) (each a
“Supplemental Objection”) must be (i) filed in accordance with the Bidding Procedures, (ii)
filed with the Bankruptcy Court, and (iii) served on the Objection Notice Parties on or before
August 10, 2020 at 11:59 p.m. (prevailing Eastern Time) (the “Supplemental Objection
Deadline”).

       The Debtors may elect to seek approval of a Sale Transaction in advance of the Sale
Hearing. To the extent the Debtors determine to do so, notice will be provided for alternative
hearing dates and related timelines.
       Objections to any Sale Transactions, including any objection to the sale of any Assets
free and clear of liens, claims, encumbrances, and other interests (each, a “Sale Objection”),



14
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3   Filed 07/23/20   Page 16 of 17




must: (i) be in writing; (ii) state the name and address of the objecting party and the amount and
nature of the claim or interest of such party; (iii) state with particularity the basis and nature of
any objection, and provide proposed language that, if accepted and incorporated by the Debtors,
would obviate such objection; (iv) conform to the Bankruptcy Code, Bankruptcy Rules, and
Local Rules; and (v) be filed with the Bankruptcy Court and be served on the Objection Notice
Parties (as defined in the Sale Notice) by the deadline provided in the applicable Sale Notice. In
addition to being filed with the Bankruptcy Court, any such responses or objections must be
served on the Objection Notice Parties and any such other parties as the Bankruptcy Court may
order, by the Sale Objection Deadline or Supplemental Objection Deadline (as applicable);
provided, that the Debtors may extend such Sale Objection Deadline or Supplemental Objection
Deadline, as the Debtors deem appropriate in the exercise of their reasonable business judgment.
If a timely Sale Objection or Supplemental Objection cannot otherwise be resolved by the
parties, such objection shall be heard by the Bankruptcy Court at the applicable sale hearing
(which may be the Sale Hearing).

          Any party who fails to (i) file a Sale Objection with the Bankruptcy Court and serve it on
the Objection Notice Parties by August 137, 2020 at 4:00 p.m. (prevailing Eastern Time) or
(ii) file a Supplemental Objection on the Objection Notice Parties on or before August 10, 2020
at 11:59 p.m. will be forever barred from asserting, at the Sale Hearing or thereafter, any
objection to the consummation of the applicable Sale Transaction, any Supplemental Objection,
and any related relief requested by the Debtors.

                    Consent to Jurisdiction and Authority as Condition to Bidding

        All Potential Bidders (including the Stalking Horse Bidder) that participate in the bidding
process shall be deemed to have (i) consented to the core jurisdiction of the Bankruptcy Court
with respect to these Bidding Procedures, the bid process, the Auction, any Sale Transaction, the
Sale Hearing, or the construction and enforcement of any agreement or any other document
relating to a Sale Transaction; (ii) waived any right to a jury trial in connection with any disputes
relating to any of the foregoing; and (iii) consented to the entry of a final order or judgment in
any way related to any of the foregoing if it is determined that the Bankruptcy Court would lack
Article III jurisdiction to enter such a final order or judgment absent the consent of the parties.




15
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
               Case 20-11785-CSS                 Doc 204-3       Filed 07/23/20   Page 17 of 17




                                                 Reservation of Rights

        The Debtors reserve the right to, in their reasonable business judgment, in a manner
consistent with their fiduciary duties and applicable law: (i) to modify these Bidding
Procedures; (ii) waive terms and conditions set forth herein with respect to all Potential Bidders;
(iii) extend the deadlines set forth herein; and (iv) announce at the Auction the modified or
additional procedures for conducting the Auction, in each case, to the extent not materially
inconsistent with these Bidding Procedures and the Bidding Procedures Order.; provided, that
any such modification or other adjustment to the Bidding Procedures shall not disproportionately
affect the Stalking Horse Bidder in any material and adverse way. Except as provided in the
Stalking Horse Agreement, Nnothing in these Bidding Procedures shall obligate the Debtors to
consummate or pursue any transaction with respect to any Asset with a Qualified Bidder.

                                                         Fiduciary Out

        Nothing in these Bidding Procedures shall require the Debtors to take any action, or
refrain from taking any action to the extent the Debtors determine, based on the advice of
counsel, that taking such action, or refraining from taking such action, as applicable, is required
to comply with applicable law or its fiduciary obligations under applicable law.




16
WEIL:\97562321\1\30950.0070WEIL:\97562321\6\30950.0070
